DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 06/17/2022.
Claims 1, 8, and 15 have been amended.
Claims 7, 14, and 20 have been cancelled.
Claims 1-6, 8-13 and 15-19 are pending.
Claims 1-6, 8-13 and 15-19 are rejected.

Response to Arguments
In Remarks filed on 06/17/2022, Applicant substantially argues:
The applied references Tarango, Alt, and Yan fail to disclose the amended limitations of claim 1, and similarly amended claims 8 and 15, including “performing classification of each storage device using a first portion of a set of features, wherein the first portion of the set of features comprises configuration variables and workload variables” and “obtaining a set of normality states using … a second portion of the set of features, wherein the second portion of the set of features comprises performance variables, wherein the second portion of the set of features are not used to perform the classification”. In particular, the Applicant argues that the cited portion of the Alt reference discloses classification using telemetry data that includes performance parameters. In this manner, Alt cannot disclose the limitations of the claim as it is explicit that performance variables are not used in the classification and Tarango and Yan references fail to cure this deficiency. Applicant’s arguments filed have been fully considered but they are not persuasive. Specifically, cited Paragraph [0049] of Alt discloses “In training a machine-learning-based algorithm for determination of a likelihood of failure of a memory device 214, the memory performance classification training module 610 may use any number of parameters of telemetry data, such as processor utilization, memory bandwidth utilization, memory temperature, etc. In the illustrative embodiment, the parameters used in the machine-learning-based algorithm are (i) processor utilization, (ii) cache utilization, (iii) memory utilization, (iv) correctable errors, (v) memory temperature, (vi) instructions per second, and (vii) memory bandwidth.” In general, Alt disclose in Paragraph [0038] “The telemetry monitor module 502, which may be embodied as hardware (e.g., circuitry), firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to monitor telemetry parameters on the compute device 102. In the illustrative embodiment, the telemetry monitor module 502 is embodied as the telemetry circuitry 208.” While some of the listed parameters may be interpreted as performance variables, including the memory bandwidth utilization and temperature, other parameters are also listed, such as instructions per second and memory bandwidth, that may be interpreted as configuration and workload variables. Additionally, the Examiner makes note in Paragraph [0049] that it is explicitly stated “any number of parameters of telemetry data” may be used to classify the memory. In a manner, it may be considered only parameters of what may be considered as configuration and workload variables are used in the classification. This is further supported by the Yan reference cited Paragraph [0027] “The normal space data source 120 might store, for each of the plurality of monitoring nodes 110, a series of normal values over time that represent normal operation of a CPS (e.g., generated by a model or collected from actual sensor data as illustrated by the dashed line in FIG. 1).” Herein it is stated that part of the normal values may be generated by a model or collected from actual sensor data which may be data interpreted as performance variables. In this manner, it is rendered obvious to one of ordinary skill in the art that variables used for classification, configuration and workload, may be separate from the variables used for determining normal values, including performance. Furthermore, the Examiner notes that “configuration”, “workload”, and “performance” constitute nonfunctional labels describing types of variables. The nonfunctional descriptive language by itself cannot render nonobvious the limitations of the claim which would have otherwise been obvious. The Examiner notes that Paragraph [0036] of the originally filed Specification discloses “For example, the first portion of the set of features may include the configuration features and workload features, for the configuration features and the workload features specify variables applied to the storage devices. In contrast, performance features may be associated with the second portion of features (i.e., the features not used in the grouping) because performance features measure the output of the 
storage devices (e.g., latency, bit error rate, etc.).” However, Applicant is reminded although the
claims are interpreted in light of the specification, limitations from the specification are not read
into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applied references fail to disclose the limitations of the remaining claims by virtue of dependency for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are not persuasive for the reasons supplied above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated June 17, 2022.

Claim Rejections - 35 USC § 103

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tarango et al. (US 2020/0225857) in view of Alt et al. (US 2019/0147364) and further in view of Yan et al. (US 2020/0322366).

Regarding claim 1, Tarango discloses, in the italicized portions, a method for managing a plurality of storage devices, the method comprising: obtaining, by a storage device event manager, a set of storage device telemetry snapshots associated with a set of storage devices ([0022] In some examples, data storage devices 150, 152 may produce telemetry data including operational information such as, but not limited to, historical snapshot data indicative of configurations or performance metrics, such as speeds at which operations are performed, malfunctions of one or more components, spare space, etc. Each historical snapshot associated with respective time intervals during operation of data storage devices 150, 152. For these examples, telemetry data including the operational information for data storage device 150, 152 may be sent by each corresponding compute device 110, 112 through the network 130 to management compute device 120 for analysis (e.g., data mining). In performing the data mining, management compute device 120 may utilize a time-to-ready (TTR) analysis logic unit 180, which may be embodied as any device or circuitry (e.g., a processor, a programmable logic chip, application specific integrated chip (ASIC), etc.) or software configured to predict and/or tune TTR values or settings for individual or groups of storage devices in system 100 based, at least in part, on historical snapshot data.); generating a telemetry summary correlation matrix using the set of storage device telemetry snapshots; performing, using the telemetry summary correlation matrix, a classification of each storage device in the set of storage devices to obtain a set of classification tags using a first portion of a set of features, wherein the first portion of the set of features comprises configuration variables and workload variables; obtaining a set of normality states for the set of storage devices using the set of classification tags and a second portion of the set of features, wherein the second portion of the set of features comprises performance variables, wherein the second portion of the set of features are not used to perform the classification; updating an event anomaly policy based on the set of normality states; and performing a remediation action on a storage device in the set of storage devices based on the event anomaly policy. Herein it is disclosed by Tarango the use of historical snapshot information pertaining to storage device operation for management purposes in order to alter configuration settings. Tarango does not explicitly disclose the remaining limitations. Regarding the correlation matrix and classification limitations using features comprising configuration and workload variables and performing a remediation action limitation, Alt discloses in Paragraphs [0049], [0051] and [0053] “[0049] In training a machine-learning-based algorithm for determination of a likelihood of failure of a memory device 214, the memory performance classification training module 610 may use any number of parameters of telemetry data, such as processor utilization, memory bandwidth utilization, memory temperature, etc. In the illustrative embodiment, the parameters used in the machine-learning-based algorithm are (i) processor utilization, (ii) cache utilization, (iii) memory utilization, (iv) correctable errors, (v) memory temperature, (vi) instructions per second, and (vii) memory bandwidth. In some embodiments, the memory performance classification training module 610 may train a machine-learning-based algorithm using labeled training data that indicates how likely it is that a memory device 214 will fail. The output of the machine-learning-based algorithm provides an indication of a failure likelihood of a memory device 214. The output may be a classification into a certain range of likelihood or the output may be, e.g., a single parameter that may be compared to a threshold. [0051] The memory performance classification module 612, which may be embodied as hardware (e.g., circuitry), firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to analyze telemetry data with a machine-learning-based algorithm to generate an output indicative of a likelihood of failure of a memory device 214 of the compute device 102. To do so, the memory performance classification module 612 may use telemetry data such as processor utilization, memory bandwidth utilization, memory temperature. In some embodiments, the memory performance classification module 612 preprocesses the telemetry data. The memory performance classification module 612 may remove any irrelevant or redundant data and use a learning vector quantization classifier to classify the data. The correlation for the data may be computed, and the data may be regrouped according to the correlation coefficient before further processing. [0053] For example, the workload allocation module 614 may move some or all of the data from one memory device 214 to another memory device 214. Additionally or alternatively, the workload allocation module 614 may migrate a workload to a different compute device 102. In some embodiments, the workload allocation module 614 may provide an alert to an administrator that a memory device 214 needs to be replaced, and an administrator may then replace the memory device 214.” Herein it is disclosed by Alt the parameters which may be analyzed during the classification of the memory devices. The listed parameters may be representative of the configuration, workload and performance variables as claimed. In view of the combination of references, it would be obvious to one of ordinary skill in the art that classification may occur based on operating factors, such as memory bandwidth which may be considered as a workload variable, and subsequently determining whether the device is operating normally based on current conditions, such as memory utilization which may be considered as a performance variable. Additionally disclosed is grouping data according to the correlations determined by the classifier using the telemetry data drawn from the memory device. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize telemetry data from a storage device in order to manage data placement as disclosed by Alt in the system as performed by Tarango through snapshot telemetry data and avoid potential data errors and address storage device degradation (Alt Abstract). Regarding the obtaining of normality state using features comprising performance variables and updating anomaly policy limitations, Yan discloses in Paragraphs [0027-28] and [0039] “[0027] FIG. 1 is a high-level block diagram of a system 100 for CPS protection. The system 100 may include monitoring node sensors 110 MN.sub.1 through MN.sub.N, a “normal space” data source 120, and an “abnormal space” data source 130. The normal space data source 120 might store, for each of the plurality of monitoring nodes 110, a series of normal values over time that represent normal operation of a CPS (e.g., generated by a model or collected from actual sensor data as illustrated by the dashed line in FIG. 1). The abnormal space data source 130 might store, for each of the monitoring nodes 110, a series of abnormal values that represent abnormal operation of the CPS (e.g., when the system is experiencing a cyber-attack or a fault). [0028] Information from both the normal space data source 120 and the abnormal space data source 130 may be provided to an abnormality detection model creation computer 160 that uses this data to create a decision boundary (that is, a boundary that separates normal behavior from abnormal behavior). The decision boundary may then be used by an abnormality detection computer 150 executing an abnormality detection model 1. [0039] In particular, the system may include a normal space data source 220 storing, for each of the plurality of monitoring nodes, a series of normal monitoring node values over time that represent normal operation of the CPS. An abnormal data generation platform 240 may utilize information in the normal space data source 220 and a generative model 245 to create generated abnormal data to represent abnormal operation of the CPS. The generated abnormal data might include, for example, automatically generated abnormal feature vectors in feature space. According to some embodiments, the generated abnormal data includes automatically generated abnormal sensor data (which may then be used to create abnormal feature vectors).” Herein it is disclosed by Yan the maintenance of nodes through monitoring values which may be considered normal operating values based on normal feature vectors. Part of the normal values may be generated by a model or collected from actual sensor data which may be data interpreted as performance variables. In this manner, it is rendered obvious to one of ordinary skill in the art that variables used for classification, configuration and workload, may be separate from the variables used for determining normal values, including performance. Subsequently this information enables the system to determine abnormal operation and adjust a decision boundary which divides between normal and abnormal operation of the node. It is interpreted by the Examiner that the node may be a storage device in the system. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor and update the determination of normal and abnormal operation as disclosed by Yan in combination with the systems as disclosed by Tarango and Alt indicated above in order to actively monitor current information and features corresponding to the condition of the devices and perform corrective actions to the data according to the determination that abnormal conditions are currently exhibited by the storage device (Yan [0030]). Tarango, Alt and Yan are analogous art because they are from the same field of endeavor of data management. 
Regarding claim 2, Yan further discloses the method of claim 1, wherein the set of normality states is further obtained using a normality model ([0027]). Herein it is disclosed that a series of normal values over time may be generated by a model that represent normal operation for the node, which as previously explained is interpreted to be a storage device.
Regarding claim 3, Tarango and Yan further disclose the method of claim 2, the method further comprising: obtaining a second set of storage device telemetry snapshots, wherein the second set of storage device telemetry snapshots is associated with a second set of storage devices; generating a second telemetry summary correlation matrix using the second set of storage device telemetry snapshots and using a set of variables (Yan [0045] At S520, the system may retrieve, for each of a plurality of monitoring nodes (e.g., sensor nodes, ac, controller nodes, etc.), a series of normal values over time that represent normal operation of the CPS and a set of normal feature vectors may be generated. The series of normal values might be obtained, for example, by utilizing Design of Experiments (“DoE”) methodology and running a physics-based model/simulator of the CPS. At S530, the system may automatically calculate and output an abnormality detection model including information about a decision boundary created via supervised learning based on the normal feature vectors and the generated abnormal data.); performing a feature extraction on the set of variables to obtain the set of features (Yan [0046] Thus, a decision boundary may be automatically calculated for an abnormality detection model using supervised learning based on the set of normal feature vectors and the set of generated (i.e., complementary GAN synthesized) abnormal data. According to some embodiments, the decision boundary might be associated with a line, a hyperplane, a non-linear boundary separating normal space from threatened space, and/or a plurality of decision boundaries. Moreover, a decision boundary might comprise a multi-class decision boundary separating normal space, attacked space, and degraded operation space (e.g., when a sensor fault occurs). In addition, note that the abnormality detection model might be associated with the decision boundary, feature mapping functions, and/or feature parameters.); performing a grouping on the second set of storage devices based on the first portion of the set of features and the second telemetry summary correlation matrix (Tarango [0022] and Yan [0048] The decision boundary can then be used to detect abnormal operation (e.g., as might occur during cyber-attacks). For example, FIG. 7 is an abnormality status method according to some embodiments. At S710, the system may receive, from a plurality of monitoring nodes, a series of current values over time that represent a current operation of the CPS.); and generating the normality model based on the grouping and the second portion of the set of features (Yan [0039] In particular, the system may include a normal space data source 220 storing, for each of the plurality of monitoring nodes, a series of normal monitoring node values over time that represent normal operation of the CPS. An abnormal data generation platform 240 may utilize information in the normal space data source 220 and a generative model 245 to create generated abnormal data to represent abnormal operation of the CPS. The generated abnormal data might include, for example, automatically generated abnormal feature vectors in feature space. According to some embodiments, the generated abnormal data includes automatically generated abnormal sensor data (which may then be used to create abnormal feature vectors).). Herein it is disclosed by Yan that feature vectors may be derived from data monitored by the system to then form the decision boundary for determining when normal or abnormal behavior is being currently exhibited. In view of Tarango, it would be obvious to one of ordinary skill in the art to use the snapshot information for grouping storage devices using the techniques as disclosed by Yan to determine abnormal behavior to be addressed by the system with corrective action.
Regarding claim 4, Tarango and Yan further disclose the method of claim 3, wherein a storage device telemetry snapshot in the second set of storage devices comprises a variable in the set of variables as a function of time (Tarango [0022] and Yan [0032] Thus. some embodiments described herein may use time series data from one or more monitoring nodes 110 from a cyber-physical (i.e., industrial or enterprise) asset and provide a reliable abnormality detection with a low false positive rate. The system may extract features from the time series data for each monitoring node. The term “feature” may refer to, for example, mathematical characterizations of data.). Herein it is disclosed that the data for deriving the features may be collected as time series data to then be processed by the model. Tarango also notes that the snapshot data is associated with respective time intervals.
Regarding claim 5, Alt further discloses the method of claim 1, wherein the set of storage devices is grouped into storage device pools ([0051] To do so, the memory performance classification module 612 may use telemetry data such as processor utilization, memory bandwidth utilization, memory temperature. In some embodiments, the memory performance classification module 612 preprocesses the telemetry data. The memory performance classification module 612 may remove any irrelevant or redundant data and use a learning vector quantization classifier to classify the data. The correlation for the data may be computed, and the data may be regrouped according to the correlation coefficient before further processing.). Herein it is disclosed by Alt that data may be grouped according to the classified telemetry data. In this manner, the respective storage devices may be considered a storage pools containing associated data as determined by the classification.
Regarding claim 6, Alt further discloses the method of claim 1, wherein the remediation action comprises at least one of: transferring data from the storage device to a second storage device, reducing a write rate of the storage device, and replacing the storage device ([0053] If a change in allocation is necessary, the workload allocation module 614 may reallocate resources and workloads accordingly. For example, the workload allocation module 614 may move some or all of the data from one memory device 214 to another memory device 214. Additionally or alternatively, the workload allocation module 614 may migrate a workload to a different compute device 102. In some embodiments, the workload allocation module 614 may provide an alert to an administrator that a memory device 214 needs to be replaced, and an administrator may then replace the memory device 214.). Herein it is disclosed by Alt that corrective action may include migrating data or signaling for replacing of the storage device.
Regarding claim 8, Tarango discloses, in the italicized portions, a non-transitory computer readable medium comprising computer readable program code ([0066] FIG. 10 illustrates an example storage medium 1000. Storage medium 1000 may comprise an article of manufacture. In some examples, storage medium 1000 may include any non-transitory computer readable medium or machine readable medium, such as an optical, magnetic or semiconductor storage. Storage medium 1000 may store various types of computer executable instructions, such as instructions to implement logic flow 900.), which when executed by a computer processor enables the computer processor to perform a method for managing a plurality of storage devices, the method comprising: obtaining, by a storage device event manager, a set of storage device telemetry snapshots associated with a set of storage devices ([0022]); generating a telemetry summary correlation matrix using the set of storage device telemetry snapshots; performing, using the telemetry summary correlation matrix, a classification of each storage device in the set of storage devices to obtain a set of classification tags using a first portion of a set of features, wherein the first portion of the set of features comprises configuration variables and workload variables; obtaining a set of normality states for the set of storage devices using the set of classification tags and a second portion of the set of features, wherein the second portion of the set of features comprises performance variables, wherein the second portion of the set of features are not used to perform the classification; updating an event anomaly policy based on the set of normality states; and performing a remediation action on a storage device in the set of storage devices based on the event anomaly policy. Herein it is disclosed by Tarango the use of historical snapshot information pertaining to storage device operation for management purposes in order to alter configuration settings. Tarango does not explicitly disclose the remaining limitations. Regarding the correlation matrix and classification limitations using features comprising configuration and workload variables and performing a remediation action limitation, Alt discloses in Paragraphs [0049], [0051] and [0053] grouping data according to the correlations determined by the classifier using the telemetry data, including configuration and workload variables, drawn from the memory device. Regarding the obtaining of normality state using features comprising performance variables and updating anomaly policy limitations, Yan discloses in Paragraphs [0027-28] and [0039] the maintenance of nodes through monitoring values which may be considered normal operating values based on normal feature vectors. Subsequently this information enables the system to determine abnormal operation and adjust a decision boundary which divides between normal and abnormal operation of the node. It is interpreted by the Examiner that the node may be a storage device in the system. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Yan further discloses the non-transitory computer readable medium of claim 8, wherein the set of normality states is further obtained using a normality model ([0027]). Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 10, Tarango and Yan further disclose the non-transitory computer readable medium of claim 9, the method further comprising: obtaining a second set of storage device telemetry snapshots, wherein the second set of storage device telemetry snapshots is associated with a second set of storage devices; generating a second telemetry summary correlation matrix using the second set of storage device telemetry snapshots and using a set of variables (Yan [0045]); performing a feature extraction on the set of variables to obtain the set of features (Yan [0046]); performing a grouping on the second set of storage devices based on the first portion of the set of features and the second telemetry summary correlation matrix (Tarango [0022] and Yan [0048]); and generating the normality model based on the grouping and the second portion of the set of features (Yan [0039]). Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 11, Tarango and Yan further disclose the non-transitory computer readable medium of claim 10, wherein a storage device telemetry snapshot in the second set of storage devices comprises a variable in the set of variables as a function of time (Tarango [0022] and Yan [0032]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 12, Alt further discloses the non-transitory computer readable medium of claim 8, wherein the set of storage devices is grouped into storage device pools ([0051]). Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 13, Alt further discloses the non-transitory computer readable medium of claim 8, wherein the remediation action comprises at least one of: transferring data from the storage device to a second storage device, reducing a write rate of the storage device, and replacing the storage device ([0053]). Claim 13 is rejected on a similar basis as claim 6.
Regarding claim 15, Tarango discloses, in the italicized portions, a system, comprising: a processor; and memory comprising instructions which, when executed by the processor, perform a method, the method comprising: obtaining, by a storage device event manager, a set of storage device telemetry snapshots associated with a set of storage devices ([0022]); generating a telemetry summary correlation matrix using the set of storage device telemetry snapshots; performing, using the telemetry summary correlation matrix, a classification of each storage device in the set of storage devices to obtain a set of classification tags using a first portion of a set of features, wherein the first portion of the set of features comprises configuration variables and workload variables; obtaining a set of normality states for the set of storage devices using the set of classification tags and a second portion of the set of features, wherein the second portion of the set of features comprises performance variables, wherein the second portion of the set of features are not used to perform the classification; updating an event anomaly policy based on the set of normality states; and performing a remediation action on a storage device in the set of storage devices based on the event anomaly policy. Herein it is disclosed by Tarango the use of historical snapshot information pertaining to storage device operation for management purposes in order to alter configuration settings. Tarango does not explicitly disclose the remaining limitations. Regarding the correlation matrix and classification limitations using features comprising configuration and workload variables and performing a remediation action limitation, Alt discloses in Paragraphs [0049], [0051] and [0053] grouping data according to the correlations determined by the classifier using the telemetry data, including configuration and workload variables, drawn from the memory device. Regarding the obtaining of normality state using features comprising performance variables and updating anomaly policy limitations, Yan discloses in Paragraphs [0027-28] and [0039] the maintenance of nodes through monitoring values which may be considered normal operating values based on normal feature vectors. Subsequently this information enables the system to determine abnormal operation and adjust a decision boundary which divides between normal and abnormal operation of the node. It is interpreted by the Examiner that the node may be a storage device in the system. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 16, Yan further discloses the system of claim 15, wherein the set of normality states is further obtained using a normality model ([0027]). Claim 16 is rejected on a similar basis as claim 2.
Regarding claim 17, Tarango and Yan further disclose the non-transitory computer readable medium of claim 9, the method further comprising: obtaining a second set of storage device telemetry snapshots, wherein the second set of storage device telemetry snapshots is associated with a second set of storage devices; generating a second telemetry summary correlation matrix using the second set of storage device telemetry snapshots and using a set of variables (Yan [0045]); performing a feature extraction on the set of variables to obtain the set of features (Yan [0046]); performing a grouping on the second set of storage devices based on the first portion of the set of features and the second telemetry summary correlation matrix (Tarango [0022] and Yan [0048]); and generating the normality model based on the grouping and the second portion of the set of features (Yan [0039]). Claim 17 is rejected on a similar basis as claim 3.
Regarding claim 18, Tarango and Yan further disclose the system of claim 17, wherein a storage device telemetry snapshot in the second set of storage devices comprises a variable in the set of variables as a function of time (Tarango [0022] and Yan [0032]). Claim 18 is rejected on a similar basis as claim 4.
Regarding claim 19, Alt further discloses the system of claim 15, wherein the remediation action comprises at least one of: transferring data from the storage device to a second storage device, reducing a write rate of the storage device, and replacing the storage device ([0053]). Claim 19 is rejected on a similar basis as claim 6.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135